DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 February 2022 has been entered.

Status of Claims

In the amendment filed on 15 February 2022 the following changes have been made: amendments to claims 1, 8, and 15. 
Claims 1-22 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Notice to Applicant
Examiner acknowledges that [00139] of the specification discloses the following: “The computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave. The computer usable program code may be transmitted using any appropriate medium, including but not limited to the Internet, wireline, optical fiber cable, RF, etc.”

Priority

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

62/638,809 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-22 are not entitled to the benefit of the prior application. For claims 1, 8, and 15 the prior-filed application does not disclose “determining, by a virtual assistant, that the type of specific examination to have been conducted is a standard physical examination determined by comparing the information in the medical report to the at least one datasource.” For claims 2, 9, and 16 the prior-filed application does not disclose “plurality of layers associated with the audio encounter information”. For claims 4, 11, and 18 the prior-filed application does not disclose “the third layer of the plurality of layers is a medical report associated with the audio encounter information”. For claims 6, 13, and 20 the prior-filed application does not disclose “wherein the at least one data source includes at least one of physical exam finding information, lab order information, medical condition checklist information, and compliance information.” For claim 21, the prior-filed application does not disclose “generating a second alert to verify an illness indicated by the medical report”. For claim 22, the prior-filed application does not disclose “generating a second alert to fill a prescription indicated by the medical report as not being filled”. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be 

The disclosure of the prior-filed application, Application No. 62/803,193 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-22 are not entitled to the benefit of the prior application. For claims 1, 8, and 15 the prior-filed application does not disclose “determining, by a virtual assistant, that the type of specific examination to have been conducted is a standard physical examination determined by comparing the information in the medical report to the at least one datasource.” For claims 6, 13, and 20 the prior-filed application does not disclose “medical condition checklist information and compliance information”. For claim 22, the prior-filed application does not disclose “generating a second alert to fill a prescription indicated by the medical report as not being filled”.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 15 contains the recitation “For claims 1, 8, and 15 the prior-filed application does not disclose “determining, by a virtual assistant, that the type of specific examination to have been conducted is a standard physical examination determined by comparing the information in the medical report to the at least one datasource.” However, applicant’s specification describes no particular manner by which the virtual assistant performs the determination that a physical examination has been conducted. Instead, applicant’s specification discloses the virtual assistant providing an alert to medical staff to gather additional encounter information. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7 and 21-22) and a machine (claims 15-20) which recite steps of obtaining, by a computing device, encounter information of a patient encounter, wherein the encounter information includes audio encounter information obtained from at least a first encounter participant; processing the audio encounter information obtained from at least the first encounter participant to generate a medical report; comparing information in the medical report to at least one datasource to determine a specific type of examination has been conducted based upon, at least in part, the audio encounter information obtained from at least the first encounter participant in the medical report; determining, by a virtual assistant, that the type of specific examination to have been conducted is a standard physical examination determined by comparing the information in the medical report to the at least one datasource; determining, from the at least one datasource, a predefined number of items to be checked for the specific type of examination determined to have been conducted; determining that at least one item of the predefined number of items has not been documented in the medical report based upon the specific type of examination that has been conducted and the predefined number of items to be checked for the specific type of examination determined to have been conducted; and generating an alert to obtain the at least one item of the predefined number of items that has not been documented in the medical report. 

Step 2A Prong 1
These steps of reviewing automated clinical documentation, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior, relationships, or interactions between people by reviewing patient encounter information that is inputted for accuracy and communicating a notification when at least one item of the predefined number of items has not been documented in the medical report.  This could be analogized to manual file keeping operations, but for the recitation of generic computer components. For example, but for the language describing steps as performed of using a processor and memory, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance as organizing human activity but for the recitation of generic computer components, then it 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-22 reciting particular aspects of automating clinical documentation such as defining linkages between each of a plurality of layers associated with the audio encounter information, generating a user interface displaying the plurality of layers associated with the audio encounter information, the first layer of the plurality of layers is an audio signal associated with the audio encounter information, the second layer of the plurality of layers is a transcript associated with the audio encounter information, the third layer of the plurality of layers is the medical report associated with the audio encounter information, the at least one data source includes at least one of physical exam finding information, lab order information, medical checklist information, compliance information, and the alert is at least one of an audio alert and a visual alert are methods for organizing human activity but for recitation of generic computer components.  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing the audio encounter information obtained from at least the first 
add insignificant extra-solution activity to the abstract idea (such as obtaining, by a computing device, encounter information of a patient encounter amounts to mere data gathering see MPEP 2106.05(g)).
Dependent claims 2-7, 9-14, and 16-22 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-3, 5, 7, 9-10, 12, 14, 16-17, 19, and 21-22 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 4, 6, 11, 13, 18, and 20 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as obtaining, by a computing device, encounter information of a patient encounter and generating an alert to obtain the at least one item of the predefined number of items that has not been documented in the medical report, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); wherein the encounter information includes audio encounter information obtained from at least a first encounter participant, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cardoza et al. (US20130297348A1) in view of Sadeghi (US20140365239A1), Green et al. (US20110202370A1), and further in view of Ortiz et al. (US20150172262A1).
Regarding claim 1, Cardoza discloses obtaining, by a computing device, encounter information of a patient encounter, wherein the encounter information includes audio encounter information obtained from at least a first encounter participant ([0068] “Some embodiments involve the automatic extraction of discrete medical facts (e.g., clinical facts), such as could be stored as discrete structured data items in an electronic medical record, from a clinician's free-form narration of a patient encounter.” [0069] “In other embodiments, the clinician may provide the free-form narration in audio form as a spoken dictation, and an audio recording of the clinician's spoken dictation may be received and/or stored.”)
processing the audio encounter information obtained from at least the first encounter participant to generate a medical report ([0069] “The audio input may be processed in any suitable way prior to or in the process of performing fact extraction, as aspects of the invention are not limited in this respect.  In some embodiments, the audio input may be processed to form a textual representation, and fact extraction may be performed on the textual representation.”)

Cardoza does not explicitly disclose however Sadeghi teaches determining, from the at least one datasource, a predefined number of items to be checked for the specific type of examination determined to have been
conducted ([0034] "For example, in some embodiments, a medical professional may provide free-form input in connection with an examination or study of a patient, and one or more medical facts extracted from the free-form input may be analyzed automatically to provide guidance to the medical professional (or a different medical professional) with respect to the care of the patient" [0113] "At act 805, a report provided by a medical professional may be analyzed to determine whether the report includes one or more desired items of information. For example, in some embodiments, one or more decision rules corresponding to a guideline may be applied to a narrative provided by the medical professional and/or one or more facts extracted from the narrative by a CLU engine to determine whether the report includes the information called for by the guideline.")
determining that at least one item of the predefined number of items has not been documented in the medical report based upon the specific type of examination that has been conducted and the predefined number of items to be checked for the specific type of examination determined to have been conducted ([0079] "For example, if the report is classified as a CT report ordered by a physician from hospital X, one or more rules applicable to CT reports for hospital X may be retrieved (e.g., from a data store such as the decision rules store 275 in the example of FIG. 2) and applied to the report." [0108] "In some embodiments, a QA tool may automatically identify missing pieces of information (e.g., by applying one or 
generating an alert to obtain the at least one item of the predefined number of items that has not been documented in the medical report ([0080] "For example, an alert may be generated if it is determined that an item of information called for by at least one applicable guideline is missing from a report." [0083] “As discussed above, this information may assist the user in determining how to respond to the alert (e.g., adopting the alternative recommendation provided in the alert, ignoring the alert, seeking additional information, etc.).”)

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the techniques of Cardoza to perform a patient encounter with Sadeghi’s techniques to check the encounter report against predefined list of items. The motivation for the combination of Cardoza and Sadeghi is to determine that the report complies guidelines set for the specific examination (See Sadeghi, Background).

Cardoza in view of Sadeghi does not explicitly disclose however Green teaches comparing information in the medical report to at least one datasource to determine a specific type of examination has been conducted based upon, at least in part, the audio encounter information obtained from at least the first encounter participant in the medical report ([0038] “In the XML format, the text associated with the words spoken by the clinician or other healthcare practice staff member can be parsed out to determine their meaning, which allows them to be linked to the appropriated coding, flags, and other related data…….And the words and phrases that determine those linkages are based on terminologies currently in clinical use, such as those defined in Global Medical Transcription, LLC's common medical vocabulary. For example, when the phrase “fractured upper arm” is recognized, the ICD code “818.0” associated with that diagnosis will automatically be linked to that phrase so it can be used to generate a claim for that diagnosis.”)
that the type of specific examination to have been conducted is a standard physical examination determined by comparing the information in the medical report to the at least one datasource ([0358] “As discussed above, the signals are converted into the XML format as they are processed so they can be manipulated with the style sheets to identify discrete data and make the appropriate links with that data…... For example, the findings listed in the physical exam section of a clinical document will already be linked to the corresponding bullets and sub-bullets of the E&M codes, the diagnoses in the assessment subsection of a clinical document will already be linked to the corresponding ICD codes, and the orders listed in the orders subsection of a clinical document will already be linked to the corresponding CPT codes.”)


It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the techniques of Cardoza to perform a patient encounter and Sadeghi’s techniques to check the encounter report against predefined list of items with Green’s techniques for a medical software system that integrates all aspects of practice management, managed care, and medical research. The motivation for the combination of Cardoza, Sadeghi, and Green is to improve physician workflow using the audio transcription and other clinical data (See Green, Abstract).

Cardoza in view of Sadeghi and Green does not explicitly disclose however Ortiz teaches determining, by a virtual assistant, ([0020] “determining whether the at least one user-specified condition is met; and when it is determined that the at least one user-specified condition is met, causing a virtual assistant executing on a mobile device different from the at least one computer to perform the at least one user-specified action.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the techniques of Cardoza to perform a patient encounter, Sadeghi’s techniques to check the encounter report against predefined list of items, and Green’s techniques for a medical software system that integrates all aspects of practice management, managed care, and medical research with Ortiz’s techniques 
Regarding claim 2, Cardoza discloses wherein processing the first audio encounter information includes defining linkages between each of a plurality of layers associated with the audio encounter information ([0042] “FIG. 4 is a screenshot illustrating an exemplary display of linkage between text and a clinical fact in accordance with some embodiments of the present invention.” Figure 4 discloses a user interface with a plurality of layers where linkage 420 is shown corresponding to 410. [0073] “…the system may provide one or more indicators to the user (who may be the clinician himself or a different person) of the different linkages between the different extracted facts and the portions of the free-form narration from which they were extracted.”)
Regarding claim 3, Cardoza discloses generating a user interface displaying the plurality of layers associated with the audio encounter information obtained from at least the first encounter participant ([0042] “FIG. 4 is a screenshot illustrating an exemplary display of linkage between text and a clinical fact in accordance with some embodiments of the present invention.” Figure 4 discloses a user interface with a plurality of layers where linkage 420 is shown corresponding to 410.)
Regarding claim 4, Cardoza discloses wherein the first layer of the plurality of layers is an audio signal associated with the audio encounter information ([0103] “Another way that clinician 120 may provide the spoken dictation may be to speak into a telephone 118, from which an audio signal may be transmitted to be recorded at system 100, at the site of medical transcriptionist 130, or at any other suitable location.”)
wherein the second layer of the plurality of layers is a transcript associated with the audio encounter information ([0104] “In some embodiments, medical transcriptionist 130 may transcribe exactly what she hears in the audio dictation, while in other embodiments medical transcriptionist 130 may add formatting to the text transcription to comply with generally accepted medical document standards.”)
and wherein the third layer of the plurality of layers is the medical report associated with the audio encounter information ([0125] “For example, in some embodiments, a list of fact types of interest for generating medical reports may be defined, e.g., by a developer of fact extraction component 104.”)
Regarding claim 5, Cardoza discloses wherein processing the first audio encounter information includes comparing at least one layer of the plurality of layers with the at least one data source ([0069] “In one example, the sequence of words that was spoken may be determined directly from the audio recording, e.g., by comparing the audio recording to stored waveform templates to determine the sequence of words.”)
Regarding claim 6, Cardoza discloses wherein the at least one data source includes at least one of physical exam finding information, lab order information, medical condition checklist information, and compliance information ([0231] “For example, the external documents 1806 (e.g., lab records and/or handwritten notes) may provide sufficient detail to allow the CDS 1802 to formulate a proper response…”)
Regarding claim 7, Cardoza discloses wherein the alert is at least one of an audio alert and a visual alert ([0074] “Such alerts may be visual alerts, audio alerts, or any other suitable type of alerts, as aspects of the present invention are not limited in this respect.”)
Regarding claim 8, Cardoza discloses a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations ([0037] “Another embodiment is directed to at least one computer-readable storage medium encoded with a plurality of computer-executable instructions that, when executed, perform a method.”)
obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information obtained from at least a first encounter participant ([0068] “Some embodiments involve the automatic extraction of discrete medical facts (e.g., clinical facts), such as could be stored as discrete structured data items in an electronic medical record, from a clinician's free-form narration of a patient encounter.” [0069] “In other embodiments, the clinician may provide the free-form narration in audio form as a spoken dictation, and an audio recording of the clinician's spoken dictation may be received and/or stored.”)
processing the audio encounter information obtained from at least the first encounter participant to generate a medical report ([0069] “The audio input may be processed in any suitable way prior to or in the process of performing fact extraction, as aspects of the invention are not limited in this respect.  In some embodiments, the audio input may be processed to form a textual representation, and fact extraction may be performed on the textual representation.”)


Cardoza does not explicitly disclose however Sadeghi teaches determining, from at least one datasource, a predefined number of items to be checked for the specific type of examination determined to have been
conducted ([0034] "For example, in some embodiments, a medical professional may provide free-form input in connection with an examination or study of a patient, and one or more medical facts extracted from the free-form input may be analyzed automatically to provide guidance to the medical professional (or a different medical professional) with respect to the care of the patient" [0113] "At act 805, a report provided by a medical professional may be analyzed to determine whether the report includes one or more desired items of information. For example, in some embodiments, one or more decision rules corresponding to a guideline may be applied to a narrative provided by the medical professional and/or one or more facts 
determining that at least one item of the predefined number of items has not been documented in the medical report based upon the specific type of examination that has been conducted and the predefined number of items to be checked for the specific type of examination determined to have been conducted ([0079] "For example, if the report is classified as a CT report ordered by a physician from hospital X, one or more rules applicable to CT reports for hospital X may be retrieved (e.g., from a data store such as the decision rules store 275 in the example of FIG. 2) and applied to the report." [0108] "In some embodiments, a QA tool may automatically identify missing pieces of information (e.g., by applying one or more rules to report text and/or facts extracted from the report text by a CLU engine)…..")
generating an alert to obtain the at least one item of the predefined number of items that has not been documented in the medical report ([0080] "For example, an alert may be generated if it is determined that an item of information called for by at least one applicable guideline is missing from a report." [0083] “As discussed above, this information may assist the user in determining how to respond to the alert (e.g., adopting the alternative recommendation provided in the alert, ignoring the alert, seeking additional information, etc.).”)



Cardoza in view of Sadeghi does not explicitly disclose however Green teaches comparing information in the medical report to at least one datasource to determine a specific type of examination has been conducted based upon, at least in part, the audio encounter information obtained from at least the first encounter participant in the medical report ([0038] “In the XML format, the text associated with the words spoken by the clinician or other healthcare practice staff member can be parsed out to determine their meaning, which allows them to be linked to the appropriated coding, flags, and other related data…….And the words and phrases that determine those linkages are based on terminologies currently in clinical use, such as those defined in Global Medical Transcription, LLC's common medical vocabulary. For example, when the phrase “fractured upper arm” is recognized, the ICD code “818.0” associated with that diagnosis will automatically be linked to that phrase so it can be used to generate a claim for that diagnosis.”)
that the type of specific examination to have been conducted is a standard physical examination determined by comparing the information in the medical report to the at least one datasource ([0358] “As discussed above, the signals are converted into the XML format as they are processed so they can be manipulated with the style sheets to identify discrete data and make the appropriate links with that data…... For example, the findings listed in the physical exam section of a clinical document will already be linked to the corresponding bullets and sub-bullets of the E&M codes, the diagnoses in the assessment subsection of a clinical document will already be linked to the corresponding ICD codes, and the orders listed in the orders subsection of a clinical document will already be linked to the corresponding CPT codes.”)


It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the techniques of Cardoza to perform a patient encounter and Sadeghi’s techniques to check the encounter report against predefined list of items with Green’s techniques for a medical software system that integrates all aspects of practice management, managed care, and medical research. The motivation for the combination of Cardoza, Sadeghi, and Green is to improve physician workflow using the audio transcription and other clinical data (See Green, Abstract).

 determining, by a virtual assistant, ([0020] “determining whether the at least one user-specified condition is met; and when it is determined that the at least one user-specified condition is met, causing a virtual assistant executing on a mobile device different from the at least one computer to perform the at least one user-specified action.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the techniques of Cardoza to perform a patient encounter, Sadeghi’s techniques to check the encounter report against predefined list of items, and Green’s techniques for a medical software system that integrates all aspects of practice management, managed care, and medical research with Ortiz’s techniques for utilizing a virtual assistant. The motivation for the combination of Cardoza, Sadeghi, Green, and Ortiz is to customize the interaction based on the human user (See Ortiz, Abstract).
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.  
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.  
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.  
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.  
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.  
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 7.  
Regarding claim 15, Cardoza discloses a computing system including a processor and memory configured to perform operations ([0214] “The computer system 1400 may include one or more processors 1410 and one or more tangible, non-transitory computer-readable storage media (e.g., volatile storage 1420 and one or more non-volatile storage media 1430, which may be formed of any suitable non-volatile data storage media).”) 
obtaining encounter information of a patient encounter, wherein the encounter information includes audio encounter information obtained from at least a first encounter participant ([0068] “Some embodiments involve the automatic extraction of discrete medical facts (e.g., clinical facts), such as could be stored as discrete structured data items in an electronic medical record, from a clinician's free-form narration of a patient encounter.” [0069] “In other embodiments, the clinician may provide the free-form narration in audio form as a spoken dictation, and an audio recording of the clinician's spoken dictation may be received and/or stored.”)
processing the audio encounter information obtained from at least the first encounter participant to generate a medical report ([0069] “The audio   In some embodiments, the audio input may be processed to form a textual representation, and fact extraction may be performed on the textual representation.”)


Cardoza does not explicitly disclose however Sadeghi teaches determining, from at least one datasource, a predefined number of items to be checked for the specific type of examination determined to have been
conducted ([0034] "For example, in some embodiments, a medical professional may provide free-form input in connection with an examination or study of a patient, and one or more medical facts extracted from the free-form input may be analyzed automatically to provide guidance to the medical professional (or a different medical professional) with respect to the care of the patient" [0113] "At act 805, a report provided by a medical professional may be analyzed to determine whether the report includes one or more desired items of information. For example, in some embodiments, one or more decision rules corresponding to a guideline may be applied to a narrative provided by the medical professional and/or one or more facts extracted from the narrative by a CLU engine to determine whether the report includes the information called for by the guideline.")
determining that at least one item of the predefined number of items has not been documented in the medical report based upon the specific type of examination that has been conducted and the predefined number of items to be checked for the specific type of examination determined to have been conducted ([0079] "For example, if the report is classified as a CT report ordered by a physician from hospital X, one or more rules applicable to CT reports for hospital X may be retrieved (e.g., from a data store such as the decision rules store 275 in the example of FIG. 2) and applied to the report." [0108] "In some embodiments, a QA tool may automatically identify missing pieces of information (e.g., by applying one or more rules to report text and/or facts extracted from the report text by a CLU engine)…..")
generating an alert to obtain the at least one item of the predefined number of items that has not been documented in the medical report ([0080] "For example, an alert may be generated if it is determined that an item of information called for by at least one applicable guideline is missing from a report." [0083] “As discussed above, this information may assist the user in determining how to respond to the alert (e.g., adopting the alternative recommendation provided in the alert, ignoring the alert, seeking additional information, etc.).”)

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the techniques of Cardoza to 

Cardoza in view of Sadeghi does not explicitly disclose however Green teaches comparing information in the medical report to at least one datasource to determine a specific type of examination has been conducted based upon, at least in part, the audio encounter information obtained from at least the first encounter participant in the medical report ([0038] “In the XML format, the text associated with the words spoken by the clinician or other healthcare practice staff member can be parsed out to determine their meaning, which allows them to be linked to the appropriated coding, flags, and other related data…….And the words and phrases that determine those linkages are based on terminologies currently in clinical use, such as those defined in Global Medical Transcription, LLC's common medical vocabulary. For example, when the phrase “fractured upper arm” is recognized, the ICD code “818.0” associated with that diagnosis will automatically be linked to that phrase so it can be used to generate a claim for that diagnosis.”)
that the type of specific examination to have been conducted is a standard physical examination determined by comparing the information in the medical report to the at least one datasource ([0358] 


It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the techniques of Cardoza to perform a patient encounter and Sadeghi’s techniques to check the encounter report against predefined list of items with Green’s techniques for a medical software system that integrates all aspects of practice management, managed care, and medical research. The motivation for the combination of Cardoza, Sadeghi, and Green is to improve physician workflow using the audio transcription and other clinical data (See Green, Abstract).

Cardoza in view of Sadeghi and Green does not explicitly disclose however Ortiz teaches determining, by a virtual assistant, ([0020] “determining whether the at least one user-specified condition is met; and when it is 

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the techniques of Cardoza to perform a patient encounter, Sadeghi’s techniques to check the encounter report against predefined list of items, and Green’s techniques for a medical software system that integrates all aspects of practice management, managed care, and medical research with Ortiz’s techniques for utilizing a virtual assistant. The motivation for the combination of Cardoza, Sadeghi, Green, and Ortiz is to customize the interaction based on the human user (See Ortiz, Abstract).
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 2.  
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 3.  
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 4.  
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 5.  
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 6.  
Regarding claim 21, Cardoza discloses generating a second alert to verify an illness indicated by the medical report ([0187] “…then fact review component 106 may generate an alert to query the user as to whether one of the more specific child concepts can actually be ascertained from the patient encounter. If the user answers in the affirmative, in some embodiments fact review component 106 may cause the more general fact to be replaced by a more specific version indicated by the user.” 

Note: the verification of an illness is performed through querying the user whether one or child concepts can be ascertained from the patient encounter which discloses the illness (see [0169] for an example).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cardoza et al. (US20130297348A1) in view of Sadeghi (US20140365239A1), Green et al. (US20110202370A1), Ortiz et al. (US20150172262A1), and further in view of Keldie et al. (US20110015943A1).
Regarding claim 22, Cardoza in view of Sadeghi, Green, and Ortiz does not explicitly disclose however Keldie teaches generating a second alert to fill a prescription indicated by the medical report as not being filled ([0084] “The user may also generate a report with a list of medications that may be ordered and/or renewed for one or more individuals. In addition and/or alternatively, the user may be notified via an alert, for example, that medications should be ordered for the individual and/or are up for renewal.”)

	
Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand the techniques of Cardoza to perform a patient encounter, Sadeghi’s techniques to check the encounter report against predefined list of items, and Luck’s techniques to identify the type of examination conducted as a standard physical examination with Keldie’s techniques to generate a second alert to fill a prescription. The motivation for the combination of Cardoza, Sadeghi, Green, Ortiz, and Keldie is to streamline medical documentation and patient care procedures (See Keldie, Background).

Response to Arguments
Applicant’s arguments filed on 15 February 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues on the applicant argues that claims 1, 8, and 15 have been amended to recite non-statutory subject matter. Applicant requests that the rejection be withdrawn.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the amended claims are still rejected under 101 for reciting an abstract idea. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant’s arguments have been considered, but are moot since the arguments do not apply to the newly cited references.

Prior Art Cited but Not Relied Upon
 David, G. C., Garcia, A. C., Rawls, A. W., & Chand, D. (2009). Listening to what is said–transcribing what is heard: the impact of speech recognition technology (SRT) on the practice of medical transcription (MT). Sociology of Health & Illness, 31(6), 924-938.
This reference is relevant because it discloses medical transcription and speech recognition in medical encounters.


Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626